Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 01/07/2021.
Priority
This application, not published yet, is a National Stage of International Patent Application No. PCT/IB2019/055895, filed 07/10/2019, Pub. No. WO 2020/012390, published 01/16/2020, which claims benefit of US provisional application 62/697,521, filed 07/13/2018. 
A Request For Participation In The Global/IP5 Patent Prosecution Highway (PPH) Pilot Program In The USPTO has been filed 03/16/2021 and granted 05/03/2021.
Status of Claims
Claims 1-15 are currently pending.  Claims 4-12, 14 and 15 have been amended, as set forth in Applicant’s Preliminary amendment filed 01/07/2021.  Claims 1-15 are subject to election of species requirement set forth below.  
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species election for each of (1)-(6) is required; which elected species should read on a single specific embodiment of the instantly claimed method:
(1)	a chemiluminescent-labeled specific binding partner of the identified chemical structure, such as, for example, an antibody, and a chemiluminescent label, such as, for example, acridan; 
(2)	an activator-labeled specific binding partner of the identified chemical structure, such as, for example, an antibody, and an activator label, such as, for example, horseradish peroxidase (HRP); 
(3)	an enhancer, such as, for example, para-coumaric acid;
(4)	a selective signal inhibiting agent, such as, for example, ascorbic acid; 
(5)	a trigger solution of the identified chemical composition, such as, for example, the trigger solution shown in Table 2 of the instant disclosure; and
(6)	either a competitive assay format or a sandwich assay format.

Applicant is required, in reply to this action, to elect a single species for each of (1)-(6) to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: Claims 1-15.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641